DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 201-221 are considered unpatentable for the reasons indicated below. 
Claims 201-216 and 218-221 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104.
217 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104 as applied to claims 201-216 and 218-221 above, and further in view of Ino et al. Journal of Drug Assessment (2013), Vol. 2, pages 87-93 (Ino).
Claim 217 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 217 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 217 depends upon itself. Thus, the metes and bounds of the claim is unclear. For the purposes of applying art, the examiner interprets claim 217 to depend from claim 216.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 201-216 and 218-221 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104 (Schiffmann).
Schiffmann teaches the FACETS study (AT1001-011, “011”) enrolled 67 subjects affected with Fabry disease and consisted of Stage 1, which was a 6-month double-blind, placebo-controlled period, and Stage 2/open label extension (OLE), which was an 18-month, open-label period in which all patients were treated with migalastat. Inclusion criteria included those naïve to ERT or have not received ERT for 25 months before screening. 150 mg migalastat HCl was orally administered every-other day.

    PNG
    media_image1.png
    428
    834
    media_image1.png
    Greyscale

Gastrointestinal symptoms were assessed using the Gastrointestinal Symptom Rating Scale (GSRS) which includes domains for diarrhea, reflux, indigestion, abdominal pain, and constipation. 

    PNG
    media_image2.png
    315
    641
    media_image2.png
    Greyscale

During the Stage 2/OLE open-label phase, improvements were observed at month 24 in the diarrhea domain of GSRS for all subjects (mean decrease 0.5; 95% CI −0.9, −0.1) 
Regarding the clause(s) “wherein administration of migalastat…provides a decrease…(GSRS)”, “wherein the gastrointestinal symptoms are assessed…(GSRS)”, and “wherein the administration results in…using the GSRS”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.
Schiffmann explicitly teaches all of the instantly claimed elements. Thus, claims 201-216 and 218-221 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 217 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann, Raphael, et al. "Improvement in gastrointestinal symptoms observed in the phase 3 FACETS (AT1001-011) study of migalastat in patients affected with Fabry disease." Molecular Genetics and Metabolism 2.114 (2015): S103-S104 as applied to claims 201-216 and 218-221 above, and further in view of Ino et al. Journal of Drug Assessment (2013), Vol. 2, pages 87-93 (Ino).
Schiffmann differs from the instantly claimed invention in that Schiffmann does not explicitly teach wherein the oral dosage form comprises a tablet, a capsule, or a solution; however, this deficiency would have been obvious in view of the teachings of Ino.
Ino teaches the treatment of Fabry disease comprising the oral administration of migalastat HCl (Abstract). Ino teaches the dosage forms used were capsules (150 mg and 450 mg) and oral solution (50 mg). See page 89, Study Drug.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to administer the oral migalastat HCl compound of Schiffmann in the form of a capsule or oral solution. One would have been motivated to do so as Ino suggests such forms could be obtained from Amicus Therapeutics and/or GlaxoSmithKline. One would have had a reasonable expectation of success Ino teaches migalastat HCl in the form of capsules and oral solutions for treating patients with Fabry disease. 
.

Conclusion
Claims 201-221 are pending. Claims 201-221 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/